DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/21 (hereinafter “04/21/21 Amendment") has been entered and fully considered.

Response to Amendment
3.	In the 04/21/21 Amendment, claims 1, 5, 10, 11, 15, 20, & 21 were amended.  No claims were cancelled (claim 4 was cancelled in a prior amendment), or newly added.  Accordingly, claims 1-3 and 5-21 remain pending in the application.  
4.	The 04/21/21 Amendment has overcome the objection to the Specification, as well as the rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 01/21/21.  
5.	Claims 1-3 and 5-21 are allowed for the reasons set forth below. 

Allowable Subject Matter
6.	The following is an Examiner’s statement of reasons for allowance:


7.	Regarding independent claim 1, the prior art of record fails to teach all the limitations of, or render obvious, the claimed electrosurgery blade.  More particularly, neither U.S. 2006/0241588 to Heim et al. (“Heim”), U.S. Patent No. 4,850,353 to Stasz et al. ("Stasz"), nor the other references of record, alone or in combination, teach the following limitation of independent claim 1 concerning the spacing of the top and bottom thin elongated conductive members: “wherein the top and bottom thin elongated conductive members are in vertical alignment with one another and spaced apart from one another along more than half of their lengths by a same width that is smaller than the width of each of the opposing planar sides of the top and bottom thin elongated conductive members located adjacent to the sharp cutting ends.”  
	In Heim, for example, the top thin elongated conductive member [active electrode (3)] and the bottom thin elongated conductive member [return electrode (5)] are spaced apart from one another along more than half of their lengths by a width that is greater (not smaller) than the width of each of the opposing planar sides of the top and bottom thin elongated conductive members [(3), (5)] located adjacent to their respective sharp cutting ends (at the distal end), as Heim teaches that the  electrodes [(3), (5)] taper to fine edges at the distal end of the multi-electrode blade [see, e.g., ¶[0100], & FIG. 7].
In Stasz, the (upper) conductive trace (38) and (lower) conductive trace (30) of electrosurgical blade (10) are separated/spaced by varying widths along the entire length of the blade (10) [see FIG. 1].  As such, Stasz fails to teach at least that the conductive traces [(38), (30)] are spaced apart from one another along more than half of their lengths by a same width.

8.	Independent claim 21 requires the same limitation as independent claim 1 (addressed above), and is therefore allowed for the same reasons set forth above regarding independent claim 1.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794